Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 51-59 and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, “a permanent storage system” is invoked twice (see the 5th and 13th line of claim 1) and “a permanent storage” is invoked once (see the 21st line of claim 1).  It is unclear which ‘permanent storage’ is being referenced in the later claimed dependency of “the permanent storage system” in claim or whether they are all the same permanent storage system.  To expedite prosecution, Examiner will assume permanent storage system and the permanent storage is referencing one collective memory.
Claims 51-59 and 64-66 are rejected as being dependent upon a rejected base claim. 
Claims 51 and 53 recites the limitation "The method of claim 49" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim as claim 49 appears to be cancelled.  To expedite prosecution, Examiner assumes Applicant is referencing claim 21.  
Claim 52 is rejected as being dependent upon a rejected base claim.
Claim 54 the limitation "The method of claim 21, said certificate…" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim as there is no “a certificate” in claim 21.  To expedite prosecution, Examiner assumes Applicant is referencing the “a digital fact for certification” of claim 21.  
Claim 64 the limitation "during the fact presentation stage…" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim as there is no “a fact presentation stage” in claim 21.  To expedite prosecution, Examiner assumes Applicant is invoking the latter for the first time in claim 64.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 21, 51-56 and 59-66 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. Pub. No. 2004/0186852 to Rosen (cited in IDS).
Per claim 21, Rosen discloses a computer-implemented method (see figures associated with implementation of third-party/independent myjobhistory.com (MJH)) website/service) for exchange of verifiable digital information (Abstract: platform for creating, editing, updating, verifying, and referencing a database of work, educational, and licensing histories of workers includes an Internet service which provides a secure means for prospective employees, e.g., jobseeker, to enter and record on a database a personal education and job history…provides a secure, confidential and private means for a prospective employer (with the prospective employee’s authorization) to review the verified educational, employment, criminal, and licensing history of the worker), using a fact certification module (¶47-48, 220…MJH service is provided/implemented on a server node, construed as a fact certification module, connected on the Internet, that provides service of certifying jobseeker updated data; figs. 2,5…example of MJH website functionality) and a fact verification module (¶53…Employers each have own computer client node, construed to be a fact verification module, that access the MJH server/website, to review jobseeker and verify facts/content presented by jobseeker; fig. 4...example of Employers uses of MJH website from an Employer’s computer client node), the fact certification module and fact verification module each comprising a processor, a communication interface (both MJH server node and Employer’s client nodes are computers intrinsically having a processor and because the interface is over the Internet, each intrinsically has a network communication interface), and wherein the fact certification module and the fact verification module each have access to a permanent storage system (¶13-14, 49…prospective employees data stored in a database that is accessible by MJH server node and Employer client nodes, the database being a permanent storage system), 
wherein during a fact certification stage (figs. 1, 2 and 5… at the MJH server node, the MJH website and/or MJF administrator performing fact certification is construed to be fact certification stage; fig. 5 and ¶89-102 ... MJH website/administrator certifies jobseekers profile by verifying school, employment, licensing histories, etc. are true and correct), the fact certification module (MJH server node) performs the method comprising:
receiving a digital fact for certification at the fact certification module 
(figs. 2 and 3...jobseeker adds his/her profile data via a profile wizard or direct entry/uploading, the profile data can be resume data including job history, employment history, license history, etc. any or all of which construed to be a digital fact for certification by the MJH server node) from a fact presenter via the communication interface (jobseeker is construed as the fact presenter, sends profile data from jobseekers client computer node having a communication interface over the Internet and is received by MJH server node over the server node’s communication interface); 
issuing a digital certification data structure corresponding to the digital fact received for certification (¶69 ... jobseeker can download a "Seal of Authenticity" that is generated by MJH service of the MJH website/server, which is a graphic that includes a unique identification number, the Seal being a certificate of verification and construed to be a digital certification data structure; ¶184 ... "Seal of Authenticity" or "Certificate of Verification" provided by MJH website/administrator indicates the applicant/jobseeker is pre-verified), wherein validity of the digital fact received for certification is verifiable by a receiver of the digital certification data structure (¶184 ... "Seal of Authenticity" or "Certificate of Verification" provided by MJH website/administrator indicates the applicant/jobseeker is pre-verified, thus any registered employer who sees Seal, construed as a receiver of the digital certification data structure, knows jobseeker profile data is verified; ¶183, 185-186…employer, e.g., receiver, can by him/herself verify the jobseeker profile data through the same manner as the MJH service has already done);
archiving the digital certification data structure in a permanent storage system (¶49, 69…Seal along with profile data is stored in database and can be downloaded to computer client nodes); and 
wherein, during a fact verification stage (figs. 1,4…when Employer initiates query/request on MJH website/server, e.g., selecting and reviewing jobseeker profile data, this process is construed to a fact verification stage), the fact verification module (Employer’s computer client node) performs the method comprising:
receiving a verification request at the fact verification module (¶58-60…Employer manually enters search/lookup/query associated with a particular jobseeker, construed as a verification request received at Employer’s computer client node) from a fact receiver (Employer entering search/lookup/query is construed to be a fact receiver as that Employer will receive profile data returned by the MJH server) via the communication interface (Employer is making search/lookup/query for jobseeker profiled data from MJH, which is over network, the data being send/received via communication interface), the request including any of a digital fact of interest (¶58-60…search/lookup/query can contain jobseeker’s name, an access password, search phrase, geographic location data, etc., and the request being associated obtaining jobseeker profile data, any of the aforementioned items construed to be a digital fact of interest), a digital digest of the fact of interest (¶58-60…search/lookup/query can contain jobseeker’s name, an access password, search phrase, geographic location data, etc., and the request being associated obtaining jobseeker profile data, any of the aforementioned combination of items construed to a digital digest of the fact of interest, e.g., jobseeker profile data can include  can upload multiple items including resume, transcript, cover letters, etc., collectively being a digital digest), or a unique fact identifier corresponding to the fact of interest (¶58-60…search/lookup/query can contain jobseeker’s name, an access password, etc., which are unique fact identifiers corresponding to a jobseeker and his/her profile data);
accessing a permanent storage (¶49…database containing jobseeker’s profile data is accessed); and 
returning to the fact receiver via the communication interface a response to the received verification request (figs. 1,4 and ¶14...Employer is fact receiver of jobseeker’s profile data sent from MJH server over the network via the communication interfaces in response to Employer’s search/lookup/query), the response comprising any of: 
a search result (figs. 1, 4 and ¶14...jobseeker’s profile data returned for Employer to review, this being construed as a search result), 
a digital certification data structure retrieved from the permanent storage system (¶184 ... "Seal of Authenticity" or "Certificate of Verification" retrieved by MJH server from database along with jobseeker’s profiled data and sent to Employer for review based on Employer’s search/lookup/query), and 
a formatted response data structure (¶51…requested profile data that is retrieved and returned is formatted to a particular manner for display on Employer/human computer client node, e.g., by HTML for browser; ¶49…”applicant profile data will be stored so as to be easily transformed out of SQL into a variety of formats”).
Per claim 51, Rosen discloses claim 21, further disclosing said digital fact attests to change or transfer of ownership of a physical or digital asset from one person or entity to another person or entity (fig. 3…jobseeker as exchange of data with MJH service, submits payment construed to be transfer of asset from jobseeker to MJH service).
Per claim 52, Rosen discloses claim 51, further disclosing identity of the asset and/or the identity of an original owner and/or the identity of a new owner is not disclosed in the digital fact or digital certification data structure (fig. 3…payment type is not disclosed in what the employer sees from jobseeker’s profile data).
Per claim 53, Rosen discloses claim 21, further disclosing said digital fact concerns an asset comprising a digital asset, said digital asset comprising any of a digital file, a digital photograph, a digital video, a digital character, and an item in a multiplayer computer game (fig. 2…jobseeker’s resume is a digital asset and digital file belonging to the jobseeker).
Per claim 54, Rosen discloses claim 21, further disclosing said certificate (a digital fact for certification) further comprising: information and/or machine-readable code (profile data is information) with which a computer program automatically verifies said digital fact (¶14…”software…which provides a semi-automated means for verifying the history provide by the job applicant…software is the engine for the internet service”).
Per claim 55, Rosen discloses claim 21, further disclosing said digital fact further comprising: machine-readable code that executes under machine-readable conditions specified in said digital fact (¶14-15…semi-automated means for verifying the history provided by jobseeker and semi-automated fulfillment of orders for employment verifications and reference checks all linked to profile data uploaded by jobseeker).
Per claim 56, Rosen discloses claim 21, further disclosing said digital certification data structure comprising: a cryptographically secure digest (¶220…MJH service uses a fully protected SSL secure server for the cryptographic data exchange of profile data by jobseeker, the profile data can be a collection/combination of information, e.g., digest, such as school, work, licensing histories, etc.) of observed information (figs. 2 and 3...jobseeker adds his/her profile data via a profile wizard or direct entry/uploading, the profile data can be resume data including job history, employment history, license history, etc. any of which can be observed information; figs. 1,4 and ¶14 ... The information is indeed ‘observed information’ as the employer, e.g., observer, observes this information when accessing the MJH service).
Per claim 59, Rosen discloses claim 21, further disclosing said formatted response data structure comprises: a result certificate (¶69 ... jobseeker can download a "Seal of Authenticity" which is a graphic that includes a unique identification number, the Seal in combination with the profiled data that is formatted to be displayed on display being a result certificate.
Per claim 60, Rosen discloses a computer-implemented method (see figures associated with implementation of third-party/independent myjobhistory.com (MJH)) website/service) for exchange of verifiable digital information (Abstract: platform for creating, editing, updating, verifying, and referencing a database of work, educational, and licensing histories of workers includes an Internet service which provides a secure means for prospective employees, e.g., jobseeker, to enter and record on a database a personal education and job history…provides a secure, confidential and private means for a prospective employer (with the prospective employee’s authorization) to review the verified educational, employment, criminal, and licensing history of the worker), using a fact certification module (¶47-48, 220…MJH service is provided/implemented on a server node, construed as a fact certification module, connected on the Internet, that provides service of certifying jobseeker updated data; figs. 2,5…example of MJH website functionality), and a permanent storage system (¶13-14, 49…prospective employees data stored in a database that is accessible by MJH server node and Employer client nodes, the database being a permanent storage system), the fact certification module comprising a processor and a communication interface (MJH server node is a computer intrinsically having a processor and because the interface is over the Internet, each intrinsically has a network communication interface), wherein during a fact certification stage (figs. 1, 2 and 5… at the MJH server node, the MJH website and/or MJF administrator performing fact certification is construed to be fact certification stage; fig. 5 and ¶89-102 ... MJH website/administrator certifies jobseekers profile by verifying school, employment, licensing histories, etc. are true and correct), the fact certification module (MJH server node) performing the method comprising:
receiving a digital fact for certification at the fact certification module (figs. 2 and 3...jobseeker adds his/her profile data via a profile wizard or direct entry/uploading, the profile data can be resume data including job history, employment history, license history, etc. any or all of which construed to be a digital fact for certification by the MJH server node) from a fact presenter via the communication interface (jobseeker is construed as the fact presenter, sends profile data from jobseekers client computer node having a communication interface over the Internet and is received by MJH server node over the server node’s communication interface);
issuing a digital certification data structure corresponding to the digital fact received for certification (¶69 ... jobseeker can download a "Seal of Authenticity" that is generated by MJH service of the MJH website/server, which is a graphic that includes a unique identification number, the Seal being a certificate of verification and construed to be a digital certification data structure; ¶184 ... "Seal of Authenticity" or "Certificate of Verification" provided by MJH website/administrator indicates the applicant/jobseeker is pre-verified), wherein validity of the digital fact received for certification is verifiable by a receiver of the digital certification data structure (¶184 ... "Seal of Authenticity" or "Certificate of Verification" provided by MJH website/administrator indicates the applicant/jobseeker is pre-verified, thus any registered employer who sees Seal, construed as a receiver of the digital certification data structure, knows jobseeker profile data is verified; ¶183, 185-186…employer, e.g., receiver, can by him/herself verify the jobseeker profile data through the same manner as the MJH service has already done);
archiving the digital certification data structure in the permanent storage system (¶49, 69…Seal along with profile data is stored in database and can be downloaded to computer client nodes) for access by a fact verification module (Employer’s computer client node) during a fact verification stage (figs. 1,4…when Employer initiates query/request on MJH website/server, e.g., selecting and reviewing jobseeker profile data, this process is construed to a fact verification stage).
Per claim 61, Rosen discloses claim 60, further disclosing publishing, via the communication interface, any of the digital fact received for certification or a digital digest of the digital fact received for certification (¶60…profile data can be obtained over the Internet via communication interface by employers through search query and published/displayed on screen).
Per claim 62, Rosen discloses claim 60, further disclosing transmitting any of the digital certification data structure or a digital digest thereof to the fact presenter via the communication interface (¶69...jobseeker can download a "Seal of Authenticity" that is generated by MJH service of the MJH website/server over the communication interface).
Per claim 63, Rosen discloses a computer-implemented method (see figures associated with implementation of third-party/independent myjobhistory.com (MJH)) for exchange of verifiable digital information (Abstract: platform for creating, editing, updating, verifying, and referencing a database of work, educational, and licensing histories of workers includes an Internet service which provides a secure means for prospective employees, e.g., jobseeker, to enter and record on a database a personal education and job history…provides a secure, confidential and private means for a prospective employer (with the prospective employee’s authorization) to review the verified educational, employment, criminal, and licensing history of the worker), using a fact verification module (¶53…Employers each have own computer client node, construed to be a fact verification module, that access the MJH server/website, to review jobseeker and verify facts/content presented by jobseeker; fig. 4...example of Employers uses of MJH website from an Employer’s computer client node), and a permanent storage system (¶13-14, 49…prospective employees data stored in a database that is accessible by MJH server node and Employer client nodes, the database being a permanent storage system), the fact verification module comprising a processor and a communication interface (Employer’s client nodes are computers intrinsically having a processor and because the interface is over the Internet, each intrinsically has a network communication interface), wherein, during a fact verification stage (figs. 1,4…when Employer initiates query/request on MJH website/server, e.g., selecting and reviewing jobseeker profile data, this process is construed to a fact verification stage), the fact verification module (Employer’s computer client node) performs the method comprising:
receiving a verification request at the fact verification module (¶58-60…Employer manually enters search/lookup/query associated with a particular jobseeker, construed as a verification request received at Employer’s computer client node) from a fact receiver (Employer entering search/lookup/query is construed to be a fact receiver as that Employer will receive profile data returned by the MJH server) via the communication interface (Employer is making search/lookup/query for jobseeker profiled data from MJH, which is over network, the data being send/received via communication interface), the request including any of a digital fact of interest (¶58-60…search/lookup/query can contain jobseeker’s name, an access password, search phrase, geographic location data, etc., and the request being associated obtaining jobseeker profile data, any of the aforementioned items construed to be a digital fact of interest), a digital digest of the fact of interest (¶58-60…search/lookup/query can contain jobseeker’s name, an access password, search phrase, geographic location data, etc., and the request being associated obtaining jobseeker profile data, any of the aforementioned combination of items construed to a digital digest of the fact of interest, e.g., jobseeker profile data can include  can upload multiple items including resume, transcript, cover letters, etc., collectively being a digital digest), or a unique fact identifier corresponding to the fact of interest (¶58-60…search/lookup/query can contain jobseeker’s name, an access password, etc., which are unique fact identifiers corresponding to a jobseeker and his/her profile data); 
accessing said permanent storage (¶49…database containing jobseeker’s profile data is accessed); and
returning to the fact receiver via the communication interface a response to the received verification request (figs. 1,4 and ¶14...Employer is fact receiver of jobseeker’s profile data sent from MJH server over the network via the communication interfaces in response to Employer’s search/lookup/query), the response comprising any of: 
a search result  (figs. 1, 4 and ¶14...jobseeker’s profile data returned for Employer to review, this being construed as a search result),
a digital certification data structure retrieved from the permanent storage system (¶184 ... "Seal of Authenticity" or "Certificate of Verification" retrieved by MJH server from database along with jobseeker’s profiled data and sent to Employer for review based on Employer’s search/lookup/query), and 
a formatted response data structure (¶51…requested profile data that is retrieved and returned is formatted to a particular manner for display on Employer/human computer client node, e.g., by HTML for browser; ¶49…”applicant profile data will be stored so as to be easily transformed out of SQL into a variety of formats”).
Per claim 64, Rosen discloses claim 21, further disclosing during a fact presentation stage (figs. 2-3…the exchange of profile data between the jobseeker and MJH server), including a unique fact code with a presentation of a fact certified during the fact certification stage (¶69...during profile data exchange with the MJH server, jobseeker can download a "Seal of Authenticity" that is generated by MJH server node and provided as a response to jobseekers download request, the Seal which is a graphic that includes a unique identification number, the unique identifier number construed as unique fact code; ¶184...Seal of Authenticity or Certificate of Verification will contain an Access Code usable for request by employers); and any fact receiver (any employer) having access to said presentation using said fact code to issue a verification request as part of a fact certification stage (¶184...the Access Code usable for request by employers of the profile date to view and verify for themselves).
Per claim 65, Rosen discloses claim 64, further disclosing the unique fact code is machine-readable and/or human-readable, said fact code comprising any of a unique fact identifier, a universal fact address, and a digital fact digest (¶69…unique identification number; ¶184…access code is unique).
Per claim 66, Rosen discloses claim 64, further disclosing the presentation of a certified fact comprises a visually-recognizable symbol for human readers which confirms that the fact certification stage has been performed and that a fact verification stage is available (¶69...Seal is a graphic, construed as a visually-recognizable symbol).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 21 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/541,046 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  Claim 21 of the instant application and claim 1 of the reference application appear identical.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60 and 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/541,046 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in the reference application recites essentially all the limitations of the fact certification module of claim 60, in addition to essentially all of the limitations of the fact verification module of claim 63 of the instant application.  

Allowable Subject Matter
Claims 57-58 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALAN CHEN/Primary Examiner, Art Unit 2125